Citation Nr: 1612366	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  12-27 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a low back disability.

4. Entitlement to service connection for a right knee disability.

5. Entitlement to service connection for a left knee disability.

6. Entitlement to service connection for a bilateral hip disability, to include as secondary to low back and knee disabilities.

7. Entitlement to service connection for obstructive sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to December 1964, including service in the Vietnam War for which he was awarded the Combat Action Ribbon.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In November 2015, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is in the claims file.  At the hearing, the VLJ agreed that the record would be held open for 60 days to allow for the Veteran to submit additional evidence.  That period having expired without the submission of additional evidence, the Board will proceed with adjudication of the claims.

The issue of entitlement to service connection for obstructive sleep apnea to include as secondary to PTSD is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss disability had its onset in service.

2. The Veteran's tinnitus had its onset in service.

3. The Veteran's low back disability is not shown to have had its onset in service or to otherwise be the result of service.

4. The Veteran's right knee disability is not shown to have had its onset in service or to otherwise be the result of service.

5. The Veteran's left knee disability is not shown to have had its onset in service or to otherwise be the result of service or a service-connected disability.

6. The Veteran's bilateral hip disability is not shown to have had it onset in service, to be the result of a service-connected disability, or to otherwise be the result of service or a service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2015).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

3. The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).

4. The criteria for a service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).

5. The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).

6. The criteria for service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310(2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In November 2009, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in May 2010.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  The disabilities of the back and knees, to the extent that arthritis is diagnosed, are chronic diseases for these purposes.

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Facts and Analysis

Bilateral Hearing Loss and Tinnitus

The Veteran seeks service connection for bilateral hearing loss disability and tinnitus, which he asserts had their onset in service during the early days of the Vietnam War.  The Veteran served in the U.S. Navy and was exposed to the loud engine room noise, as well as to the acoustic trauma of the firing of the 5 inch guns including when his ship repelled enemy attacks.  During the Veteran's period of service he was not issued hearing protection.

A May 2010 VA examination noted the Veteran's history of noise exposure in service, as well as his lack of occupational noise exposure prior to service and after service.  The examination noted pure tone thresholds of 65 decibels in the right ear and 75 decibels in the left ear at 4000 Hz, which meet the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  The examiner noted that the Veteran's service treatment records show that hearing tests administered at service entrance and service separation were performed by "whispered voice" and did not provide enough specificity to determine if the Veteran had hearing loss at service entrance or service separation.  As a result of this lack of information, the examiner stated that no opinion could be offered without resort to mere speculation.

In a written statement submitted in August 2011, the Veteran indicated that when he was asked about tinnitus at the VA examination he could not provide a definite date and time or incident that marked the onset of his tinnitus.  However, he stated that when he enlisted in the Navy he did not have tinnitus but he did have it when he left the Navy.  As a result, he felt that his tinnitus was the result of his exposure to the noise of the engine room and the firing of the 5 inch guns.

In August 2011, the Veteran submitted a private evaluation and opinion with respect to his hearing loss and tinnitus.  The evaluation showed pure tone thresholds of 65 in the right ear and 70 in the left ear at 4000 Hz.  The private audiologist stated that this hearing loss and the Veteran's tinnitus more likely than not began during the Vietnam War. 

Based on all of the evidence set forth above, the Board finds that the claims of service connection for bilateral hearing loss disability and tinnitus should be granted.  Although the VA examiner was unable to provide an opinion as to the etiology of the Veteran's demonstrated high frequency hearing loss, the private audiologist linked both the Veteran's hearing loss and his tinnitus to service.  The Veteran himself described his tinnitus as having begun in service and he is competent to provide evidence about things within his own experience such as the symptoms of ringing in his ears.  The preponderance of the evidence supports the conclusion that the Veteran's bilateral hearing loss disability and tinnitus had their onset in service and any remaining doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107.

Low Back

The service treatment records show that he was treated in September 1962 for back pain lasting three days, which the Veteran thought was in his kidney.  He reported frequency of urination but not dysuria, chills, or fever, and the provider noted that there was no history of physical exercise or trauma that would have resulted in pyelonephritis.  Diagnostic testing indicated the presence of infection and he was prescribed antibiotics.

A treatment record from February 2002 shows that the Veteran was involved in a car accident in January 2002 when he was rear-ended and treated at the emergency room.  Later, he was seen in May 2002 for complaints of pain since January 2002 in his low back, right hip, and right leg.  X-rays of the Veteran's low back taken in June 2002 showed moderate bulging discs at L4-5 and L5-S1 with osteoarthritic changes.

In November 2003 the Veteran underwent low back surgery, specifically foraminotomies at L4, L5, and S1.  The Veteran was treated for pain in the low back and both knees in July 2004.  X-rays of his knees showed severe degenerative joint disease and he walked with an awkward gait. He complained of pain in his hips and pain on performing range of motion testing of the low back.

At the May 2010 VA examination, the Veteran reported experiencing a gradual onset of low back pain in service which he felt was a result of the physical nature of his duties.  He had a motor vehicle accident in the early 2000s after which his back pain greatly increased.  He had undergone low back surgery after medication and physical therapy were not helpful and he continued to experience daily pain in his back lasting several hours at a time.  On physical examination he had a limited range of motion which included forward flexion to 60 degrees out of 90 and restriction on all planes.  X-rays showed mild anterolisthesis of L4 on L5 with other degenerative changes in the entire lumbar spine from T12 to S1.  The examiner offered the opinion that the Veteran's low back disability was less likely than not related to the back pain for which he was treated in service based on the lack of evidence of arthritis or degenerative disc disease in service, the normal service separation examination, the lapse of 25 to 30 years between service and the first evidence of problems severe enough to warrant treatment, the physical activity required in his work after service separation, the Veteran's current state of morbid obesity, and the documentation of low back pain starting only after the Veteran's car accident in 2002.

In August 2011, the Veteran submitted a written statement with respect to his claims.  He noted that his duties aboard the USS Maddox for three years required him to climb ladders every day, often while carrying heavy loads, and therefore he developed knee and back problems.  He was given exercises to do which did not help his symptoms and he learned to live with the pain, and luckily had a high pain tolerance.  The Veteran conceded that his back surgery took place after his automobile accident, but noted that the treating physician in his deposition had stated that the accident probably aggravated the Veteran's existing back condition.

At hearing in November 2015, the Veteran testified that he experienced back pain in service but he had no specific injury.  Rather he attributed his back problems to carrying heavy loads up and down ladders and stairs aboard ship.  He noted that when he sought treatment in service he told the doctor that the pain was in the kidney area and the doctor then tried to relate it to his kidneys instead of his back.  He also noted that he did have a bony stenosis and later had back surgery.

Based on the evidence set forth above, the Veteran's low back disability is not shown to have had its onset in service.  While the evidence shows that the Veteran was treated in service in September 1962 for complaints of low back pain, the record also shows that this was most likely due to an infection in the Veteran's kidney.  There are no other references to back pain in service and the service separation examination was normal.  The Veteran is currently shown to have degenerative disc disease and arthritis in his low back, which has required back surgery.  However, the evidence does not show that the Veteran's arthritis in his low back was manifested to a compensable degree within the first year after service separation or, indeed, within the first 30 years after service separation.  In addition, the Veteran is not shown to have sought treatment for back pain for some thirty years after service separation, a period in which he continued to engage in job duties which included heavy lifting, crawling, and climbing ladders.  As such, any continuity of complaints of back pain are not sufficient to demonstrate a link to service as compared to ongoing repetitive trauma to the Veteran's back, as referenced in the VA examiner's opinion.  Further, the first evidence of a low back disability was after a car accident in January 2002.

The VA examiner offered an opinion with respect to the Veteran's low back disability, stating that it was not likely to be the result of service, to include the complaint of pain in service, because of the normal service separation examination, the 30 year span between service and significant complaints of back pain and disability, the physical demands of the Veteran's work in those 30 years, his increased weight, and the injuries incurred in the January 2002 car accident.  The Board finds this opinion and supporting rationale to be compelling with respect to the Veteran's low back disability.  In contrast, the Veteran argued that his treating physician had testified in a deposition related to the car accident that the accident only aggravated an existing back disability.  Although this deposition is not in evidence, even accepting this reported testimony as true does not thereby demonstrate a link to the Veteran's military service more than 30 years before as opposed to the demands of his work after service separation.  

Finally, despite the finding of degenerative changes (arthritis), a chronic disease under 38 C.F.R. § 3.309(a), presumption service connection is not warranted as there was no showing of manifestations within the presumptive period.  Additionally, there is insufficient evidence of continuity of symptomatology to enable an award of service connection solely on this basis under Walker.  To the extent the Veteran claims continuous symptoms, he is not deemed to be a credible historian, in light of the normal findings on separation.  Moreover, while not dispositive, a significant gap in treatment following service is a factor for consideration in evaluating continuity. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, such gap is even more important in light of an intervening motor vehicle accident.


As a result, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection with respect to his low back disability and the benefit of the doubt does not apply here.  38 U.S.C.A. § 5107(b). 

Knees

The Veteran's service treatment records show that he was treated in July 1961 for an intermittently painful right knee for the previous three weeks, which was worse in the morning.  He had no history of trauma and no episodes of locking or giving way.  The pain was worse in the area around the patella.  He had full range of motion and stability with no evidence of effusion.  X-rays were negative and there was no apparent pathology found to explain his symptoms.  

A treatment noted dated August 1999 noted the Veteran's complaint of an inflamed and painful left knee after having climbed a ladder a week prior.  A treatment note dated September 2001 noted that the Veteran had degenerative joint disease in both knees and had received steroid injections with some relief.  X-rays of the Veteran's knees taken in June 2002 showed osteoarthritis in both knees, severe in the left but moderate in the right, with genu varus deformity and possible suprapatellar effusion in the right knee.

A treatment note dated in January 2006 noted that the Veteran had undergone a total knee replacement on the right side in September 2004 and on the left side in November 2004. 

At the May 2010 VA examination the Veteran reported having complaints of gradual onset of right knee pain in service, which he attributed to going up and down ladders on the destroyer where he service.  He was treated in service with physical therapy and medication for knee strain.  After service he was a network technician for communication companies and was required to go up and down ladders, crawl, and engage in heavy lifting.  He began having symptoms of arthritis in the right knee by the 1990s and needed a total knee replacement in 2004.  His knee had improved since surgery but he still had daily pain lasting several hours.  He had range of motion with extension to 0 degrees and flexion to 95 degrees.  The examiner offered the opinion that the Veteran's right knee disability was less likely than not related to the knee pain which was treated in service based on a lack of evidence of arthritis at service separation, the length of time without severe enough symptoms to require treatment (between 25 and 30 years), the Veteran's morbid obesity, and the physical activity required by his jobs after service separation.

In August 2011, the Veteran submitted a written statement with respect to his claims.  He noted that his duties aboard the USS Maddox for three years required him to climb ladders every day, often while carrying heavy loads, and therefore he developed knee and back problems.  He was given exercises to do, which did not help.  He learned to live with the pain and luckily had a high pain tolerance.

In July 2014, the Veteran submitted a statement from his treating physician with respect to his knee claim.  The provider had reviewed the Veteran's 1961 and 1962 treatment records showing irritation and pain in the right knee, and noted the Veteran's history of recurrent injuries in the rest of his service.  The provider noted that the Veteran had undergone a right knee replacement in 2004, as treatment for a progressive problem and stated that it "is possible that the early irritation and injury has been sustained, long-term sequelae."

At hearing in November 2015, the Veteran testified that he had pain in the right knee in service from carrying heavy loads up and down ladders on the ship.  He sought treatment for the pain but it was not helpful so he gave up on getting any help.  He stated that he had problems with his right knee from that time on until his replacement surgery.

Based on the evidence set forth above, the Veteran's knee disabilities are not shown to have had their onset in service.  While the evidence shows that the Veteran was treated in July 1961 for a painful right knee which he related to climbing ladders, his service separation examination was normal.  The Veteran is currently shown to have degenerative joint disease or arthritis in both knees, which has resulted in total knee replacements.  However, the evidence does not show that the Veteran's arthritis in his knees was manifested to a compensable degree within the first year after service separation or, indeed, within the first 30 years after service separation.  In addition, the Veteran is not shown to have sought treatment for knee pain for some thirty years after service separation, a period in which he continued to engage in job duties which included heavy lifting, crawling, and climbing ladders.  As such, any continuity of complaints of knee pain are not sufficient to demonstrate a link to service as compared to ongoing repetitive trauma to the knees, as referenced in the VA examiner's opinion.

The VA examiner offered an opinion with respect to the Veteran's right knee, stating that it was not likely to be the result of service, to include the complaints of pain in service, because of the normal service separation examination, the 30 year span between service and significant complaints of knee pain and disability, the physical demands of the Veteran's work in those 30 years, and his increased weight.  The Board finds this opinion and supporting rationale to be compelling with respect to both the right knee, for which some symptoms were reported in service, and the left knee, for which no symptoms were reported in service.  In contrast, the Veteran submitted a statement by his treating physician stating that service treatment records had been reviewed which showed pain and irritation in the right knee.  The physician stated that it was "possible" that the pain complaints in service and after service were a sustained process.  However, this opinion is not supported by any rationale and lacks an explanation as to the level of medical certainty included in the "possibility" raised by the provider.  As such, the private opinion is entitled to less probative value than that of the VA examiner, which is supported by rationale and stated on a "less likely than not (less than 50 percent probability)" basis.

Finally, despite the finding of osteoarthritis, a chronic disease under 38 C.F.R. § 3.309(a), presumption service connection is not warranted as there was no showing of manifestations within the presumptive period.  Additionally, there is insufficient evidence of continuity of symptomatology to enable an award of service connection solely on this basis under Walker.  To the extent the Veteran claims continuous symptoms, he is not deemed to be a credible historian, in light of the normal findings on separation.  Moreover, while not dispositive, a significant gap in treatment following service is a factor for consideration in evaluating continuity. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, such gap is even more important in light of an intervening motor vehicle accident.

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection with respect to both the right and the left knees.  The benefit of the doubt does not apply here.  38 U.S.C.A. § 5107(b). 

Hips

The Veteran also claims service connection for a bilateral hip disability, which he asserts is the result of his right knee disability.  Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

There is no evidence that the Veteran experienced any symptoms of hip pain or disability in service or that he was treated for hip disability for many years after service.  The first evidence of complaints of hip pain is in connection with treatment after the Veteran's car accident in January 2002.  As such, there is no basis for direct service connection.  

With respect to the Veteran's claim of secondary service connection, the Veteran has stated that his bilateral hip disability is a result of his knee and low back disabilities.  As discussed above, service connection for these disabilities is denied and therefore they cannot form the basis for a service connection claim for the bilateral hip disability.

Inasmuch as the preponderance of the evidence is against the claim of service connection for bilateral hip disability on both a direct and secondary basis, the benefit of the doubt standard of proof does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a bilateral hip disability is denied.


REMAND

The Veteran seeks service connection for obstructive sleep apnea.  The transcript of the November 2015 hearing reflects that he submitted a copy of a statement from a doctor regarding a link between his service-connected PTSD and his obstructive sleep apnea, to include a statement about the medications taken for PTSD affecting sleep.  That evidence is not currently contained in the electronic claims file and needs to be obtained and associated with the record.

The record clearly shows that the Veteran has PTSD and is service-connected for that disability.  The Veteran has stated that he has had trouble sleeping since service because of the symptoms of his PTSD and anxiety related to the attacks on his ship during the Vietnam War.  The record also shows that the Veteran has severe obstructive sleep apnea, which is associated with difficulty sleeping.  He underwent surgery in 1994 in an attempt to treat his sleep apnea and he currently uses a CPAP machine.  Based on relationship described between the Veteran's PTSD and his ability to sleep, the Board finds that the low threshold standard of 38 C.F.R. § 3.159(c)(4) and McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), have been met and a VA examination to address the claim is necessary.  


Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran and his representative to resubmit the article discussed at hearing regarding a link between PTSD and sleep apnea.  Ensure that the article is added to the electronic file once received.

2. Afford the Veteran an appropriate VA examination to determine whether it is at least as likely as not (probability 50 percent or greater) that his current sleep problems, to include sleep apnea, were incurred in or aggravated by his military service, to include as a result of his service-connected PTSD based on his experiences in the Gulf of Tonkin.  The examiner should address the Veteran's lay statements regarding his symptoms of disturbed sleep and should address any medical research or literature regarding a link between PTSD and sleep apnea, to include the article submitted by the Veteran as discussed above.  

The examiner should provide the rationale for any opinions rendered.  A copy of the claims file should be provided to the examiner for review.  The examiner is asked to provide a printout of any medical article, literature, or other research referenced in the opinion.

3. The RO/AMC should then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, the RO/AMC must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


